Citation Nr: 1040877	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-36 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for dental treatment 
purposes for dental trauma to teeth numbers 3, 7, 9, 10, 15, 18, 
19, 29 and 31.  

2.  Entitlement to service connection for compensation for dental 
disability involving teeth numbers 3, 7, 9, 10, 15, 18, 19, 29 
and 31.  

3.  Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).  

4.  Entitlement to an initial disability rating in excess of 10 
percent for the residuals of a right ankle chip fracture.  

5.  Entitlement to an initial disability rating in excess of 10 
percent for a left shoulder strain.  

6.  Entitlement to an initial compensable disability rating for 
scars of the face.  

7.  Entitlement to an initial compensable disability rating for 
removal of the right testicle due to atrophy.  

8.  Whether a Substantive Appeal was timely filed for the issues 
of entitlement to an increased disability rating for residuals of 
compression fracture of L-1 with arthritic changes and service 
connection for hypertension.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1967 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs Regional Office (RO) in St. Petersburg, Florida, denying 
the claims currently on appeal.  

The Veteran was afforded a video conference hearing before the 
undersigned Veterans Law Judge in July 2010.  A written 
transcript of this hearing has been prepared and incorporated 
into the evidence of record.  

The Veteran also testified regarding an issue of entitlement to a 
total disability rating based on individual unemployability 
(TDIU) during this hearing.  However, this issue is not currently 
before the Board.  This claim was denied by the RO in a February 
2010 rating decision, and the Veteran has yet to submit a timely 
notice of disagreement or a substantive appeal to the Board.  As 
such, the Board does not have jurisdiction over this issue.  See 
38 U.S.C.A. § 7105(a).  

The  issue of entitlement to service connection for scars 
of the left leg was raised during the July 2010 hearing, 
but it has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over this issue, and it is referred to 
the AOJ for appropriate action.  

The issues of entitlement to an increased disability rating for 
PTSD, a left shoulder disability, the removal of the right 
testicle, and the residuals of a right ankle chip fracture are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's facial scarring has one characteristic of 
disfigurement in that it is at least 0.6 centimeters wide.  

2.  The Veteran does not have a dental condition or disability, 
in addition to his already service-connected tooth number 8, as a 
result of combat wounds or other trauma during his active 
military service, and he does not meet the requirements for 
service connection for the limited purpose of receiving VA 
outpatient treatment.  

3.  The Veteran's claims of entitlement to an increased 
disability rating for residuals of compression fracture of L-1 
with arthritic changes and service connection for hypertension 
were denied in a May 2004 rating decision.  A timely substantive 
appeal was not submitted following the issuance of a statement of 
the case in February 2006.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
dental disorder to teeth numbers 3, 7, 9, 10, 15, 18, 19, 29 and 
31, for purposes of VA outpatient treatment, have not been met.  
38 U.S.C.A. §§ 1131, 1721, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.310(a), 3.381, 4.150, 17.161 
(2010).  

2.  The criteria for entitlement to service connection for 
compensation for compensation for dental disability involving 
teeth numbers 3, 7, 9, 10, 15, 18, 19, 29 and 31 have not been 
met.  38 U.S.C.A. §§ 1131, 1721, 5103(a), 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.310(a), 3.381, 4.150, 17.161 
(2010).  

3.  The criteria for establishing entitlement to an initial 
disability rating of 10 percent for scars of the face have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.118, Diagnostic Code 7800 (2010).  

4.  The Board does not have jurisdiction over the Veteran's 
claims of entitlement to an increased disability rating for 
residuals of compression fracture of L-1 with arthritic changes 
and service connection for hypertension.  38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. § 20.302(b) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.

Regarding the Veteran's claims of entitlement to service 
connection for dental conditions, letters sent to the Veteran in 
February 2006 and May 2008 addressed all notice elements listed 
under 3.159(b)(1) and the February 2006 letter was sent prior to 
the initial RO decision in this matter.  The letters informed him 
of what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  Even 
though the Veteran was not provided with the Dingess requirements 
(specifically, how disability ratings and effective dates are 
assigned) until after the initial adjudication of the claims in 
the May 2008 letter, the claims were subsequently readjudicated, 
no prejudice has been alleged, and none is apparent from the 
record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant notification followed by 
readjudication of the claim, such as a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).  In any event, because the claims are being 
denied, any question as to the appropriate disability rating or 
effective date is moot, and there can be no failure-to-notify 
prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. at 
484. 

For the Veteran's claim of entitlement to an increased disability 
rating for his facial scarring, VA is required to provide the 
Veteran with generic notice - that is, the type of evidence 
needed to substantiate the claim.  This includes evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  This information was provided to the 
Veteran in the May 2008 letter.  

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Also, the Veteran received a VA medical examination in November 
2005, and VA has obtained these records as well as the records of 
the Veteran's outpatient treatment with VA.  Copies of private 
medical records submitted by the Veteran have also been 
incorporated into the claims file.  Significantly, the Veteran 
has not identified any additional existing evidence that is 
necessary for a fair adjudication of these claims that has not 
yet been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Scars of the Face

The Veteran contends that he is entitled to an initial 
compensable disability rating for scars of the face.  Upon review 
of the evidence of record, the Board finds that the Veteran is 
entitled to a disability rating of 10 percent for his facial 
scarring.  As such, this claim is granted.  

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings will be 
applied, the higher rating will be assigned if the disability 
picture more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2009).  As such, the Board has considered all of the evidence of 
record.  However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  


The Veteran was afforded a VA examination in November 2005.  The 
examiner noted that the Veteran had what looked to be a scar on 
the left angle of the mouth.  However, the examiner noted that it 
could also be a crease or facial fold since there was a similar 
crease on the other side of the mouth.  The area was noted to be 
nontender and the Veteran denied any symptoms as a result of this 
scar.  No contracture, discharge, or any other activity was 
reported either.  The scar on the left side of the mouth was 
noted to be 2 centimeters (cm).  

The record also contains a private dermatologist's report from 
August 2008.  The report indicates that the Veteran had a scar at 
the left side of his lip that erupted into a rash and a small 
open wound on occasion.  The scar was measured to be 0.7 cm by 
0.7 cm.  There was no evidence of infection at the time of 
examination.  The dermatologist concluded that the Veteran's scar 
was well-healed, and that his reported eruptions were likely due 
to his history of the herpes simplex virus (HSV).  

The above evidence demonstrates that the Veteran is entitled to 
an initial disability rating of 10 percent for his facial 
scarring.  Diagnostic Code 7800 provides ratings for 
disfigurement of the head, face, or neck.  Note (1) to Diagnostic 
Code 7800 provides that the 8 characteristics of disfigurement, 
for purposes of rating under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the widest 
part.
Surface contour of scar is elevated or depressed on palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue is missing in an area exceeding six square 
inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disorder with one 
characteristic of disfigurement of the head, face, or neck is 
rated 10 percent disabling.  A skin disorder of the head, face, 
or neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of features 
(nose, chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement, is rated 30 percent disabling.  A skin disorder of 
the head, face, or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or paired 
sets of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, is rated 50 percent disabling.  
A skin disorder of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry of 
three or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement, is 
rated 80 percent disabling. 

Note (2) to Diagnostic Code 7800 provides that tissue loss of the 
auricle is to be rated under Diagnostic Code 6207 (loss of 
auricle), and anatomical loss of the eye under Diagnostic Code 
6061 (anatomical loss of both eyes) or Diagnostic Code 6063 
(anatomical loss of one eye), as appropriate.  Note (3) provides 
that unretouched color photographs are to be taken into 
consideration when rating under these criteria.  38 C.F.R. § 
4.118.  

Note (4) instructs the rater to separately evaluate disabling 
effects other than disfigurement that are associated with 
individual scar(s) of the head, face, or neck, such as pain, 
instability, and residuals of associated muscle or nerve injury, 
under the appropriate diagnostic code(s) and apply § 4.25 to 
combine the evaluation(s) with the evaluation assigned under this 
Diagnostic Code.  Note (5) indicates that the characteristic(s) 
of disfigurement may be caused by one scar or by multiple scars; 
the characteristic(s) required to assign a particular evaluation 
need not be caused by a single scar in order to assign that 
evaluation.  Id.  

The evidence of record demonstrates that the Veteran has been 
found to have a scar on the left side of his face that is at 
least 0.6 cm wide.  Therefore, since the Veteran has one of the 
characteristics of disfigurement outlined under Diagnostic Code 
7800, he is entitled to a 10 percent disability rating for this 
scar.  See 38 C.F.R. § 4.118.  However, he is not entitled to a 
higher disability rating of 30 percent, as there is no evidence 
of visible or palpable tissue loss, gross distortion or asymmetry 
of on feature or paired set of features, or two or three 
characteristics of disfigurement.  The August 2008 private 
evaluation noted that the Veteran's scar was well-healed and 
flesh colored.

During his July 2010 hearing, the Veteran testified that his 
facial scar was painful and disfiguring.  Specifically, the 
Veteran felt his scar resulted in asymmetry of the face.  
However, the November 2005 VA examiner noted that the Veteran's 
scar was difficult to see since he had similar skin creases on 
the other side of his mouth.  This fact, along with the color 
photographs of the Veteran's facial scarring, demonstrate that 
the scarring does not result in asymmetry of the face.  
Furthermore, while the Veteran reported that his scar was painful 
during his hearing, he specifically denied this fact upon 
examination in November 2005.  There was also no finding of pain 
during the private August 2008 evaluation and the scar was noted 
to be well-healed.  Therefore, the preponderance of the evidence 
of record demonstrates that the Veteran is not entitled to a 
disability rating in excess of 10 percent for his service-
connected facial scarring.  

The Board also recognizes that the Veteran testified that his 
facial scarring would erupt into sores three or four times a 
year.  However, the August 2008 dermatologist noted that the 
eruptions described by the Veteran were likely related to HSV and 
not to his facial scarring.  The Veteran is not service-connected 
for HSV.  As such, the Veteran's testimony does not demonstrate 
that his scarring is unstable or that it results in occasional 
eruptions.  

Having afforded the Veteran the full benefit of the doubt, the 
Board finds that he is entitled to an initial disability rating 
of 10 percent for his facial scarring.  See 38 U.S.C. § 5107(b).  
The claim is granted.  


Dental Claims

The Veteran contends that he is entitled to service connection 
for compensation for a dental disability, and for dental 
treatment purposes for dental trauma, to teeth numbers 3, 7, 9, 
10, 15, 18, 19, 29 and 31.  However, as outlined below, the 
preponderance of the evidence of record demonstrates that the 
Veteran does not suffer from a dental disability resulting from 
an in-service injury, in addition to tooth number 8.  The Board 
granted entitlement to additional outpatient dental treatment for 
in-service trauma to tooth number 8 in April 1976.  As such, the 
claims must be denied.  

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  Lay 
evidence, if competent and credible, may serve to establish a 
nexus in certain circumstances.  See Davidson v. Shinseki, 581 
F.3d 1313 (2009) (noting that lay evidence is not incompetent 
merely for lack of contemporaneous medical evidence).  

Missing teeth may be compensable for rating purposes under 
Diagnostic Code 9913 ("loss of teeth, due to loss of substance 
of body of maxilla or mandible without loss of continuity").  
However, the Note immediately following states, "these ratings 
apply only to bone loss through trauma or disease such as 
osteomyelitis, and not to the loss of the alveolar process as a 
result of periodontal disease, since such loss is not considered 
disabling."  38 C.F.R. § 4.150, Diagnostic Code 9913.  There is 
no evidence of record that the Veteran's loss of teeth is the 
result of loss of substance of body of maxilla or mandible.  
Therefore, the Veteran does not have a service-connected, 
compensable dental disability or condition.  See 38 C.F.R. § 
17.161(a).  

With dental claims, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease are 
not considered to be disabling conditions, but may be considered 
service-connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a).  Service connection may be granted for a dental 
condition of each tooth and periodontal tissue shown by the 
evidence to have been incurred in or aggravated by service.  When 
applicable, a determination will be made as to whether it is due 
to a combat wound or other service trauma, or whether the Veteran 
was interned as a prisoner of war (POW).  38 C.F.R. § 3.381(b).  
The significance of finding a dental condition is due to service 
trauma is that a Veteran will be eligible for VA dental treatment 
for the condition, without the usual restrictions of timely 
application and one-time treatment.  38 C.F.R. § 17.161(c).  

The following principles apply to dental conditions noted at 
entry and treated during service: (1) teeth noted as normal at 
entry will be service-connected if they were filled or extracted 
after 180 days or more of active service.  (2) Teeth noted as 
filled at entry will be service-connected if they were extracted 
or if the existing filling was replaced after 180 days or more of 
active service.  (3) Teeth noted as carious but restorable at 
entry will not be service-connected on the basis that they were 
filled during service.  However, new caries that developed 180 
days or more after such a tooth was filled will be service-
connected.  (4) Teeth noted as carious but restorable at entry, 
whether or not filled, will be service-connected if extraction 
was required after 180 days or more of active service.  (5) Teeth 
noted at entry as nonrestorable will not be service-connected 
regardless of treatment during service.  (6) Teeth noted as 
missing at entry will not be service-connected regardless of 
treatment during service.  38 C.F.R. § 3.381(d).  

The following will not be service-connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 3rd 
molars, unless disease or pathology of the tooth developed after 
180 days or more of active service, or was due to combat or in-
service trauma; (4) impacted or malposed teeth, and other 
developmental defects, unless disease or pathology of these teeth 
developed after 180 days or more of active service.  Teeth 
extracted because of chronic periodontal disease will be service-
connected only if they were extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381(e).  

Legal authority describes various categories of eligibility for 
VA outpatient dental treatment, to include Veterans having a 
compensable service-connected dental condition (Class I 
eligibility); one-time treatment for Veterans having a 
noncompensable service-connected dental condition, provided they 
apply for treatment within a year after service (Class II 
eligibility); those having a noncompensable service-connected 
dental condition adjudicated as resulting from a combat wound or 
other service trauma (Class II(a) eligibility); those who were 
detained as a POW (Class II(b) and Class II(c) eligibility); 
those who made prior applications for, and received, dental 
treatment from VA for noncompensable dental conditions but were 
denied replacement of missing teeth that were lost during any 
period of service prior to his or her last period of service 
(Class IIR (Retroactive) eligibility); those having a dental 
condition professionally determined to be aggravating disability 
from an associated service-connected condition or disability 
(Class III eligibility); those whose service-connected 
disabilities are rated at 100 percent by schedular evaluation or 
who are entitled to the 100 percent rating by reason of 
individual unemployability (Class IV eligibility); those who 
participate in a rehabilitation program under 38 U.S.C. chapter 
31 (Class V eligibility) and those who are scheduled for 
admission or who are otherwise receiving care and services under 
chapter 17 of 38 U.S.C. (Class VI eligibility).  38 U.S.C.A. § 
1712; 38 C.F.R. § 17.161.  

Under Class I, those having a service-connected compensable 
dental disability or condition may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limitation for 
making an application for treatment and no restriction as to the 
number of repeat episodes of treatment.  

Under Class II, those having a service-connected noncompensable 
dental condition or disability shown to have been in existence at 
the time of discharge or release from active service, which took 
place after September 30, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction of 
the service-connected noncompensable condition, but only if: (i) 
they served on active duty during the Persian Gulf War and were 
discharged or released, under conditions other than dishonorable, 
for a period of active military, naval, or air service of not 
less than 90 days, or they were discharged or released under 
conditions other than dishonorable from any period of active 
military, naval, or air service of not less than 180 days; (ii) 
application for treatment is made within 90 days of such 
discharge or release; (iii) the certificate of discharge or 
release does not bear a certification that the Veteran was 
provided, within the 90 day period immediately before such 
discharge or release, a complete dental examination (including 
dental X-rays) and all appropriate dental treatment indicated by 
the examination to be needed; and (iv) a VA dental examination is 
completed within six months after discharge or release, unless 
delayed through no fault of the Veteran.  Those veterans 
discharged from their final period of service after August 12, 
1981 who reentered active military service within 90 days after 
the date of a discharge or release from a prior period of active 
military service may apply for treatment of service-connected 
noncompensable dental conditions relating to any such periods of 
service within 90 days from the date of their final discharge or 
release.  If competent authority has corrected a disqualifying 
discharge or release, application may be made within 90 days 
after the date of correction.  38 C.F.R. § 17.161(b)(1).  

Class II also includes those veterans having a service-connected 
noncompensable dental condition or disability shown to have been 
in existence at the time of discharge or release from active 
service which took place before October 1, 1981 in certain cases.  
Such veterans may be authorized treatment indicated as reasonably 
necessary for the one-time correction of the service-connected 
noncompensable condition, but only if: (i) they were discharged 
or released, under conditions other than dishonorable, from a 
period of active military, naval, or air service of not less than 
180 days; (ii) application for treatment is made within one year 
after such discharge or release; and (iii) a VA dental 
examination is completed within 14 months after discharge or 
release, unless delayed through no fault of the Veteran.  Those 
veterans discharged from their final period of service before 
August 13, 1981, who had reentered active military service within 
one year from the date of a prior discharge or release, may apply 
for treatment for service-connected noncompensable dental 
conditions relating to any such prior periods of service within 
one year of their final discharge or release.  If a disqualifying 
discharge or release has been corrected by competent authority, 
application may be made within one year after the date of 
correction.  38 C.F.R. § 17.161(b)(2).  

Under Class II(a), those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be authorized 
any treatment indicated as reasonably necessary for the 
correction of such service-connected noncompensable condition or 
disability.  38 C.F.R. § 17.161(c).  

Under Class II(b), those having a service-connected 
noncompensable dental condition or disability and who had been 
detained or interned as prisoners of war for a period of less 
than 90 days may be authorized any treatment as reasonably 
necessary for the correction of such service-connected dental 
condition or disability.  38 C.F.R. § 17.161(d).  

Under Class II(c), those who were prisoners of war for 90 days or 
more, as determined by the concerned military service department, 
may be authorized any needed dental treatment.  38 C.F.R. § 
17.161(e).  

Under Class IIR (Retroactive), any veteran who had made prior 
application for and received dental treatment from the VA for 
noncompensable dental conditions, but was denied replacement of 
missing teeth which were lost during any period of service prior 
to his/her last period of service may be authorized such 
previously denied benefits under the following conditions:  (i) 
an application for such retroactive benefits is made within one 
year of April 5, 1983; and (ii) existing VA records reflect a 
prior denial of the claim.  38 C.F.R. § 17.161(f).  

Under Class III, those having a dental condition professionally 
determined to be aggravating a disability from an associated 
service-connected condition or disability may be authorized 
dental treatment for only those dental conditions which, in sound 
professional judgment, are having a direct and material 
detrimental effect upon the associated basic condition or 
disability.  38 C.F.R. § 17.161(g).  

Under Class IV, those whose service-connected disabilities are 
rated at 100 percent by schedular evaluation, or those who are 
entitled to the 100 percent rate by reason of individual 
unemployability, may be authorized any needed dental treatment.  

Under Class V, a veteran who is participating in a rehabilitation 
program under 38 U.S.C.A., Chapter 31, may be authorized dental 
services as are professionally determined to be necessary for any 
of the reasons enumerated in 38 C.F.R. § 17.47(g).  38 C.F.R. § 
17.161(i).  

Under Class Vi, any veterans scheduled for admission or who are 
otherwise receiving care and service under 38 U.S.C.A., Chapter 
17, may receive outpatient dental care which is medically 
necessary (i.e., for a dental condition clinically determined to 
be complicating a medical condition currently under treatment).  
38 C.F.R. § 17.161(j).  

The preponderance of the evidence of record demonstrates that the 
Veteran did not suffer in-service trauma to teeth numbers 3, 7, 
9, 10, 15, 18, 19, 29 and 31.  The Veteran's service treatment 
records demonstrate that he suffered injuries in April 1968 when 
his jeep hit a land mine.  According to the Veteran's July 1967 
enlistment dental examination, the Veteran had a number of 
missing teeth and problems with decay.  Teeth noted as missing at 
entry will not be service-connected regardless of treatment 
during service.  38 C.F.R. § 3.381(d).  Teeth numbers 7 and 9 
were noted to be present and noncarious.  However, teeth numbers 
15 and 29 appear to have been missing at the time of enlistment.  
Teeth number 10, 18, 19 and 31 were present, but they had already 
been subjected to decay or fillings.  Subsequent examination in 
July 1968 revealed a chip to tooth number 8.  However, there was 
no indication of injury to any other teeth.  Cavities were 
removed from tooth number 18 at this time.  

The Veteran's lay statements of record also support the 
conclusion that he did not injure teeth 3, 7, 9, 10, 15, 18, 19, 
29 and 31 during active duty.  In his September 1975 notice of 
disagreement, the Veteran indicated that he only injured three 
teeth as a result of his in-service automobile accident.  This 
assertion was reiterated by the Veteran's representative in a 
January 1976 hearing before the Board.  These statements 
contradict the Veteran's current claim that he suffered trauma to 
9 teeth during active duty, calling into question the credibility 
of this evidence.  Therefore, the preponderance of the evidence 
of record demonstrates that the Veteran did not suffer trauma to 
teeth numbers 3, 7, 9, 10, 15, 18, 19, 29 and 31 during active 
duty.  

The Board recognizes that the Veteran did indicate that he 
suffered from severe tooth or gum trouble in his report of 
medical history associated with his June 1970 separation 
examination.  However, this fact alone does not suggest that the 
Veteran injured any teeth, in addition to tooth number 8, during 
his in-service injury.  The Veteran's enlistment examination 
demonstrated that he already suffered from problems with his 
teeth prior to military service.  Furthermore, the Veteran has 
been granted service connection for problems with tooth number 8.  
Therefore, this statement on the part of the Veteran does not 
demonstrate that he suffered service trauma to teeth numbers 3, 
7, 9, 10, 15, 18, 19, 29 and 31.  

Since there is no evidence of service trauma regarding these 
teeth, one-time treatment would only be authorized if the Veteran 
were shown to have a service-connected noncompensable dental 
condition that was in existence at the time of discharge from 
active duty, which took place prior to October 1, 1981, assuming 
that the Veteran applied for treatment within one year of 
separation from active duty and that he underwent a VA dental 
examination within 14 months of discharge.  38 C.F.R. § 
17.161(b)(2).  In the present case, the Veteran filed a claim for 
a dental condition in March 1971, which was within one year of 
his separation from active duty.  The Veteran did not indicate 
that he was seeking treatment for teeth numbers 3, 7, 9, 10, 15, 
18, 19, 29 and 31 at this time, and according to his September 
1975 statement, he was only seeking treatment for 3 teeth.  He 
did not indicate which teeth he was seeking treatment for, but a 
June 1971 VA examination found the Veteran's teeth to be in good 
repair.  Subsequently, the Board determined in its April 1976 
decision granting dental treatment for tooth number 8 that the 
Veteran "received service dental trauma only to tooth number 
8."  The evidence demonstrates that the Veteran did not file a 
claim for teeth numbers 3, 7, 9, 10, 15, 18, 19, 29 and 31 within 
one year of his separation from active duty.  Therefore, one-time 
treatment is not authorized for any conditions involving these 
teeth.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claims of entitlement to service 
connection for dental treatment purposes for dental trauma, as 
well as compensation for dental disability, to teeth numbers 3, 
7, 9, 10, 15, 18, 19, 29 and 31, are denied.  

Timeliness of a Substantive Appeal

The Veteran contends that he filed a timely Substantive Appeal 
for the issues of entitlement to an increased disability rating 
for residuals of compression fracture of L-1 with arthritic 
changes and service connection for hypertension.  However, the 
evidence of record demonstrates that VA did not receive a timely 
Substantive Appeal from the Veteran regarding these issues.  As 
such, the Board does not have jurisdiction over these claims.  

These claims were denied by the RO in a May 2004 rating decision.  
A timely notice of disagreement was received by VA in April 2005.  
The Veteran also submitted a Form 9, or a Substantive Appeal, 
along with his notice of disagreement.  However, a statement of 
the case had not yet been issued.  Under 38 U.S.C.A. § 7105(a), 
an appeal to the Board must be initiated by a notice of 
disagreement and completed by a Substantive Appeal after a 
statement of the case has been furnished to the Veteran.  A 
statement of the case, which continued the denial of these 
claims, was sent to the Veteran in February 2006.  A Substantive 
Appeal was not received by VA until January 2007, or 
approximately 11 months after the issuance of the statement of 
the case.  A Substantive Appeal must be filed within 60 days from 
the date that the agency of original jurisdiction mailed the 
statement of the case to the Veteran, or, within the remainder of 
the 1-year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b).  The notification of the determination 
being appealed was mailed to the Veteran on May 20, 2004.  
Therefore, the Veteran did not file a timely substantive appeal 
within 60 days after the mailing of the statement of the case in 
February 2006, or within one year of the mailing of the 
notification of the determination being appealed.  

The Board recognizes that the Veteran's argument is essentially 
that while he did mail the Substantive Appeal early, it should 
still be valid since VA received this document.  However, the law 
clearly indicates that appellate review is only initiated by a 
substantive appeal "after" a statement of the case has been 
furnished.  38 U.S.C.A. § 7105(a).  Therefore, since the 
Veteran's substantive appeal was received prior to the issuance 
of the February 2006 statement of the case, it is not valid.  

The Board does not have jurisdiction over the claims of 
entitlement to an increased disability rating for a low back 
disability and entitlement to service connection for 
hypertension.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203; 
see also 38 U.S.C.A. § 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board 
has jurisdiction to resolve questions as to its own 
jurisdiction).  See also Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996) (it is a well-established judicial doctrine that 
any statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, sua 
sponte, or by any party at any stage in the proceedings, and, 
once apparent, must be adjudicated).  


ORDER

Entitlement to service connection for dental treatment purposes 
for dental trauma to teeth numbers 3, 7, 9, 10, 15, 18, 19, 29 
and 31 is denied.  

Entitlement to service connection for compensation for dental 
disability involving teeth numbers 3, 7, 9, 10, 15, 18, 19, 29 
and 31 is denied.  

Entitlement to an initial disability rating of 10 percent for 
scars of the face is granted.  

The Board does not have jurisdiction over the issues of 
entitlement to an increased disability rating for residuals of a 
compression fracture of L-1 with arthritic changes and service 
connection for hypertension since a timely substantive appeal was 
not filed.  


REMAND

Posttraumatic Stress Disorder (PTSD)

The Veteran contends that he is entitled to a disability rating 
in excess of 50 percent for PTSD.  However, additional 
evidentiary development is necessary before appellate review may 
proceed on this matter.  

The Veteran was last afforded a VA examination for his PTSD in 
November 2005.  In a statement received by VA in January 2007, 
the Veteran indicated that his PTSD symptoms were progressively 
getting worse.  The duty to conduct a contemporaneous examination 
is triggered when the evidence indicates that there has been a 
material change in disability or that the currently assigned 
disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (holding that a Veteran is entitled to a new 
examination after a 2 year period between the last VA examination 
and the Veteran's contention that the pertinent disability had 
increased in severity).  Therefore, since the Veteran's last VA 
examination was approximately 5 years ago, and because he has 
stated that his symptoms have worsened, he must be provided with 
the opportunity to report for a more current VA examination.  

Left Shoulder Strain and Residuals of a Right Ankle Chip Fracture

The Veteran contends that he is entitled to an initial disability 
rating in excess of 10 percent for a left shoulder condition and 
an initial disability rating in excess of 10 percent for the 
residuals of a right ankle chip fracture.  However, further 
evidentiary development is necessary before appellate review may 
proceed on these claims.  

The Veteran was last afforded a VA examination of the left 
shoulder and the right ankle in November 2005.  He indicated 
during his July 2010 hearing that these disabilities had worsened 
since this examination.  As noted in the previous section, the 
duty to conduct a contemporaneous examination is triggered when 
the evidence indicates that there has been a material change in 
disability or that the currently assigned disability rating may 
be incorrect.  See Caffrey, 6 Vet. App. at 381; see also Snuffer, 
10 Vet. App. at 403 (holding that a Veteran is entitled to a new 
examination after a 2 year period between the last VA examination 
and the Veteran's contention that the pertinent disability had 
increased in severity).  Therefore, since the Veteran's last VA 
examination was approximately 5 years ago, and because he has 
stated that his disabilities had worsened, he must be provided 
with the opportunity to report for more current VA examinations.  

In addition, the Veteran indicated during his July 2010 hearing 
that he had submitted a private orthopedic surgeon's report from 
a physician by the name of "Piazz."  Upon review of the 
Veteran's claims file, it does not appear that this evidence has 
yet to be incorporated into the file.  

Removal of the Right Testicle

The Veteran contends that he is entitled to an initial 
compensable disability rating for the removal of his right 
testicle.  Regrettably, additional evidentiary development is 
necessary before appellate review may proceed on this issue.  

According to Diagnostic Code 7524, a noncompensable disability 
rating is warranted for the removal of one testicle and a 30 
percent disability rating is warranted for the removal of both 
testicles.  38 C.F.R. § 4.115b.  A note indicates that in cases 
of the removal of one testicle as a result of a service-incurred 
injury or disease, with the absence or nonfunctioning of the 
other testicle unrelated to service, an evaluation of 30 percent 
is warranted.  Id.  According to the Veteran's February 2006 VA 
examination, it was at least as likely as not that the Veteran's 
testicular atrophy and subsequent removal was caused by trauma to 
the right testicle during military service.  Also, the Veteran 
testified during his July 2010 hearing that he believed his 
remaining testicle was no longer functioning.  Therefore, an 
examination is necessary regarding this issue, since the evidence 
of record suggests that the Veteran may be entitled to a higher 
disability rating.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the Veteran and 
request that he submit another copy of the 
private medical report from Dr. "Piazz" 
described by him during his July 2010 
hearing.  If the Veteran does not have 
another copy of this record, then all 
reasonable steps necessary to otherwise 
obtain this record should be performed.  Any 
evidence received should be incorporated into 
the claims file.  

2.  The Veteran should be scheduled for a VA 
examination before an appropriate specialist 
to determine the current level of severity of 
his PTSD.  The Veteran's claims file and a 
copy of this remand should be provided to the 
examiner at the time of examination.  All 
indicated tests and studies, including 
psychological testing, should be 
accomplished, and all clinical findings 
should be reported in detail and correlated 
to a specific diagnosis(es).  

3.  The Veteran should also be scheduled for 
a VA examination before an appropriate 
specialist(s) to determine the current level 
of severity of his service-connected left 
shoulder strain AND his service-connected 
residuals of a right ankle chip fracture.  
The Veteran's claims file and a copy of this 
remand must be provided to the examiner at 
the time of examination.  The examiner should 
describe in detail all symptomatology 
associated with the Veteran's service-
connected disabilities of the left shoulder 
and the right ankle.  

The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with either the left shoulder or 
the right ankle.  If pain on motion is 
observed, the examiner should indicate the 
point at which pain begins.  In addition, the 
examiner should indicate whether, and to what 
extent, the Veteran likely experiences 
functional loss due to pain or any of the 
other symptoms noted above during flare-ups 
and/or with repeated use.  

4.  Finally, the Veteran should be scheduled 
for a VA examination before an appropriate 
specialist regarding his service-connected 
removal of the right testicle.  The Veteran's 
claims file and a copy of this remand must be 
provided to the examiner at the time of 
examination.  The examiner is asked to 
determine whether the Veteran's left testicle 
is nonfunctioning.  A complete rationale for 
any opinion offered should be provided.  

5.  The AMC should then readjudicate the 
Veteran's claims. If the benefits sought on 
appeal remain denied, the Veteran should be 
provided with a Supplemental Statement of the 
Case (SSOC), containing notice of all 
relevant actions taken on the claims, 
including a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issues on appeal. An 
appropriate period of time should be allowed 
for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


